DETAILED ACTION
Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to the specification is withdrawn in light of Applicant’s amendment.
The objection to the claims 8-9 is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of Applicant’s deposit statement. 
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mississippi Soybean (2015, Mississippi Soybean Variety Trials, 2014, Mississippi Agricultural and Forestry .
The rejection is repeated for the reasons of record as set forth in the Office action mailed 30 August 2021.  Applicant’s arguments and the Butruille Declaration, both filed 25 January 2022, have been fully considered but they are not persuasive.  
The claims are drawn to soybean variety 01081414, methods of using it, and products and plants produced from it.
Mississippi Soybean teaches soybean variety AG5935 (Table 78).  Like the instant soybean, AG5935 has purple flowers, tawny pubescence, brown pods, black hila, a relative maturity of 5.9 and determinate growth (Table 78).  Mississippi Soybean does not teach AG5935 with the MON89788, A5547-127, and MON87708 events.
Cole et al teach a soybean variety with the MON89788 and MON87708 events, which confer resistance to glyphosate and dicamba (Table 1).  Cole et al teach methods of crossing the soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line (claims 5-6), F1 progeny seeds and plants (claims 7-9), introducing transgenes into the plant, including those conferring herbicide resistance, including to glufosinate and imadazolinone, insect resistance, disease resistance, modified fatty acid metabolism, male sterility, abiotic stress tolerance (nutrient deficiency and drought tolerance), and modified carbohydrate metabolism (column 4, lines 14-47; column 13, lines 3-57, column 19, line 25, to column 20, line 67), and methods of producing commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil (claim 16);  meal and the seeds (grain) themselves comprise at least one cell of the variety. 

Baley et al teach that soybean plants with the MON89788 event, which confers glyphosate resistance, have increased resistance to a number of diseases when sprayed with glyphosate (column 3, lines 41-65;  example 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to introduce the MON89788, A5547-127, and MON87708 events into AG5935 by backcrossing.  One of ordinary skill in the art would have been motivated to do so because doing so would confer herbicide resistances to AG5935 by that would allow it to survive in afield sprayed with glyphosate, glufosinate or dicamba to control weeds.  
One of ordinary skill in the art would have crossed Cole et al’s soybean with Beuckleer’s, crossed the resulting plant to AG5935, then backcrossed the resulting progeny to AG5935 for several generations, each time selecting for all three events and otherwise all of the traits of AG5935.  If AG5935 does not already have the Rps1c resistance allele, one of ordinary skill in the art would have selected for the Rps1c resistance allele from Cole et al’s soybean, as that would confer Phytophthora resistance onto the final soybean plants, allowing the plants to grow in areas infested with Phytophthora. 
AG5935 already has a different glyphosate resistance event (Mississippi Soybean, Table 86).  One of ordinary skill in the art would have been motivated to replace it with the MON89788 event because soybean plants with the MON89788 event have increased resistance to a number of diseases when sprayed with glyphosate (Baley et al, column 3, lines 41-65;  example 2). 

One of ordinary skill in the art would have crossed the resulting soybean with itself or another soybean plant, including a series of crosses to produce a soybean plant derived from the original line, including F1 progeny seeds and plants, as taught by Cole et al.  One of ordinary skill in the art would have been motivated to do so because this would allow one to introduce AG5935’s traits into other, new soybean lines.
One of ordinary skill in the art would have produced commodity products, including protein isolates, protein concentrate, hulls, meal, flour and oil from the soybean, as taught by Cole et al.  One of ordinary skill in the art would have been motivated to do so because these are the economically important products from soybeans and ones of the main reason farmers grow soybean.
One of ordinary skill in the art would have produced a comprising the seed and a plant growth medium like soil when the seed is planted.
Response to Arguments
Applicant urges and the Declaration states that that two varieties can be distinguished from one another based at least upon the composition of seed oil fatty acids with respect to traits 
This is not found persuasive.
First, it is not clear that AG5935 and the instant soybean were grown side-by-side.  The Declaration states that “A head-to-head performance comparison of the claimed and referenced varieties was performed” (¶6), and the art considers a head-to-head comparison to involve growing the plants at the same time in the same locations (Looker et al, 2019, 2019 Ohio Soybean Performance Test, https://ohiocroptest.cfaes.osu.edu/soy2019/;  see pg 1, ¶4).  However, in another application, 17/022,147, Declarant made the same statement (response filed 8 February 2022), yet compared the corn variety at question and the prior art corn variety using data identical to that in a patent filed 7 years before the corn variety at question was invented.  Thus, Declarant does not appear to use the phrase consistent with its use in the art.  
The oil compositions presented in the Declaration are affected by environmental conditions.  A comparison of the % palmitic acid, stearic acid, oleic acid, linoleic acid, and  linolenic acid for variety AG2931 as presented in 8 different patents is presented below: 
Patent
% Palmitic Acid
% Stearic Acid
% Oleic Acid
% Linoleic Acid
% Linolenic Acid
9351461, Table 2
11.0
4.5
24.6
52.3
6.6
9049872, Table 2
10.7
4.1
23.0
53.4
7.7
9999186, Table 2
10.8
3.7
22.7
54.1
7.9
9609826, Table 2
10.7
4.0
24.0
52.9
7.5
9282710, Table 2
11.2
4.7
25.9
51.5
5.7
9192119, Table 2 
10.7
4.4
24.2
52.7
7.1
8878018, Table 2
10.8
4.0
-
54.1
7.0
9363966, Table 2
11.2
4.5
23.7
53.2
6.4


The value for the highest number for the % palmitic acid, stearic acid, oleic acid, linoleic acid, and  linolenic acid relative to the lowest number is 4.6%, 27%, 14.1%, 5.0% and 38.9% greater, respectively.  Thus, environmental conditions have a large effect on the fatty acid 
Second, the differences shown in the Declaration are merely differences of degree that one of ordinary skill in the art would expect when a backcross progeny is compared to its recurrent parent.  The instant specification (¶5) and Cole (column 21, lines 60-64, and column 24, lines 31-33) both indicate that soybean oil typically has a composition of 11% palmitic acid, 4% stearic acid, 25% oleic acid, 50% linoleic acid, and 9% linolenic acid.  The specification (¶144) and Cole (column 24, lines 44-48) also both delineate differences in kind for linolenic acid and oleic acid;   low linolenic acid soybean oil is defined as having 3% or less linolenic acid, mid oleic acid soybean oil is defined as typically having 50-60% oleic acid, and high oleic soybean oil is defined as typically having 75% or greater oleic acid.
The values of the % palmitic acid, % stearic acid, % oleic acid, % linoleic acid, and % linolenic acid in the instant soybean are approximately 11% palmitic acid, 4% stearic acid, 25% oleic acid, 50% linoleic acid, and 9% linolenic acid;  no values approach those considered in the art and specification to be differences in kind.  Further, the values differ from those in AG5935 by 0.338, 0.114, 1.82, 0.574 and 0.389, respectively, or 2.96%, 3.07%, 0.68%, 1.13% and 7.07%, respectively, of the AG5935 values, all similar to or less than the variation seen in a single variety (AG2931 above) grown in different locations and/or at different times.  The difference in linolenic acid values between the AG5935 and the instant soybean is even less than the standard deviation in the AG5935 value.
Applicant has not provided any evidentiary showing demonstrating that these differences represent a difference in kind rather than simply a difference in degree.  Applicant has also not 
Cole teaches that altering fatty acid content was routine and known in the art (column 21, line 58, to column 22, line 48).
“[W]here an unexpected increase in efficacy is measured by a small percentage, as here, and the evidence indicates that skilled artisans were capable of adjusting the percentage, the result constitutes a difference in degree, not kind.” Galderma Labs. L.P. v.  Tolmar, Inc., 737 F.3d 731, 739 (Fed. Cir. 2013).
The Declaration states that the performance differences between the claimed and referenced varieties are agronomically significant for the above-listed attributes;  one of ordinary skill could not have possibly expected to generate the phenotypic characteristics of the claimed variety with knowledge of the referenced variety, especially by merely introgressing herbicide tolerance traits (Declaration ¶6).
This is not found persuasive.  The instant specification does not call out any of these fatty traits as being significant or unexpected based on the breeding history;  in fact, the instant specification does the opposite in calling the fatty acid composition of the instant soybean “Normal” (Table 1).  The statement in the Declaration that the performance differences between the claimed and referenced varieties are agronomically significant for the attributes is not supported by anything other than opinion.  Applicant provides no demonstration that the differences observed were greater to an unobvious extent than those that would have been expected from the cited art and that those differences were of some significant, practical advantage.  

The Declaration states that it is their opinion that any of these agronomically significant performance differences would therefore preclude one of ordinary skill in the art from characterizing the claimed and referenced varieties as indistinct or obvious variants of one another (Declaration ¶6).
This is not found persuasive because Declarant has not provided any evidence supporting that opinion and contradicting the teachings of their own specification.  The specification defines the fatty acid composition of the instant soybean as “Normal” (Table 1), indicating that they did not see the values as anything special or even as modified, as described in ¶144.  Applicant is reminded that exhibits will not be considered after final unless Applicant provides a showing of good and sufficient reasons of why they were necessary and not earlier presented.  
The Declaration states that one of ordinary skill in the art could not have predicted or expected the results of these head-to-head performance trials, even with prior knowledge of the initial cross and subsequent breeding paradigms that generated each variety because soybean breeding is intrinsically unpredictable due to the complex nature of genetic inheritance;  advancing and selection methods used to generate the claimed variety can unexpectedly yield plants that differ from their siblings in any number of morphologic and physiologic attributes. It 
This is not found persuasive.  Applicant has failed to show that these differences are differences in kind and not merely in degree.  Applicant has failed to show objective evidence of secondary considerations that might show nonobviousness.  An example might be a showing that there was a long need for soybeans with those fatty acid compositions that others were unable to supply, although the teachings of Cole that altering fatty acid content was routine and known in the art (column 21, line 58, to column 22, line 48) indicates that this would be a difficult bar to meet.  Applicant does not identify meaningful impacts of those attributes or other secondary considerations attributable to those attributes, especially since the instant values for linolenic acid and oleic acid are far from the art-recognized low, mid or high percentages (specification ¶144;  Cole, column 24, lines 44-48) and within the differences generated by environmental conditions.
Applicant urges that the claimed and referenced soybean varieties display intrinsic physiological differences that one of skill in the art would recognize as statistically and agronomically significant;  therefore, the referenced art does not teach or suggest a plant with all of the morphological and physiological traits of the claimed variety (response pg 7).
This is not found persuasive because Applicant does not indicate the agronomic significance of a fatty acid content that the specification indicates is “Normal” (Table 1).  Applicant also does not provide support for their assertion that the differences are agronomically significant.  
Applicant urges that combining the teaching of the referenced soybean variety with any other teachings provided within the referenced art is not sufficient to teach or suggest a plant 
This is not found persuasive.  Applicant has provided no evidence showing that the results were unexpected to a significant degree beyond what was already known about the prior art soybean plant.  Applicant has not demonstrated that the improvements observed were greater to an unobvious extent than those that would have been expected from the reference teachings and that those differences were of some significant, practical advantage.  The instant specification does not call out any trait itself as being significant or unexpected based on the breeding history and even calls the fatty acid content of the instant soybean “normal” (Table 1).
Applicant provides neither reason nor evidence as to why the direction of any of the trait changes are beneficial or evince any secondary consideration, especially in light of the specification’s not finding anything unexpected in the fatty acid composition of the instant soybean  (Table 1), in light of the huge effect that environmental conditions have on the fatty acid composition of soybean oil, and in light of the lack of showing the data was generated from soybeans grown side-by-side.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662